Mr. Justice Sharswood
delivered the opinion of the court, January 7 th 1878.
*473We think the learned judge below was clearly right in holding that the township auditors were not the legal tribunal to settle the account of the plaintiff in error as collector of bounty taxes under the warrant from the school directors of Centre township. We have been referred to the fourteenth section of the Act of March 25th 1864, Pamph. L. 90, which enacts “that all accounts of the receipts and expenditures of the bounty fund, arising from any taxes that have been assessed or that may be assessed for the purpose as aforesaid (the payment of bounties to volunteers) shall be audited in like manner as other county, township, city, borough, or school district accounts are audited.” This very evidently refers to the bodies assessing and levying the taxes, from whom only could an account of expenditures as well as receipts be required. If the plaintiff in error did in fact disburse as Avell as collect the taxes, he did so with the acquiescence of the school directors as their agcnffi. They would be responsible for his disbursements and must account to the auditors, not he. We have also been referred to the first section of the Act of April 11th 1866, Pamph. L. 778, which provides “that it shall be the duty of the commissioners, supervisors, borough and city councils, school directors, board of election officers, and all other persons and officials, avIio under the directions and authority of an Act of the General Assembly, approved March 25th 1864, and the several supplements thereto, proceeded to raise money by taxation or otherwise as the agents, officials or representatives of any county, toAvnship, Avard, city or borough, for the payment of bounties to volunteers to have their accounts regularly and legally audited at the time of auditing other accounts, by the proper board of auditors of the county, toAvnship, ward, city or borough, for which such moneys Avere so raised and expended.” It is plain also that this act comprehends only the accounts of the authorities avIio had raised by assessing and levying taxes or otherwise, and expended monej in payment of bounties to volunteers. This section extended to money raised for the purpose otherAvise than by taxation, to Avhich the provision of the Act of 1864 did not apply. The learned judge Avas right therefore in rejecting the settlement before the auditors by the plaintiff Avhen offered as conclusive evidence of a settlement. Nor Avas there any evidence of an arbitrament and award which Avould make it final and conclusive. The first and second assign nients are therefore not sustained.
But we think that, for the purpose stated in the third and fourth assignments, the offers of evidence by the plaintiff' in error should have been received. These offers in effect were, that the plaintiff, before November 28th 1868, had called on the board of school directors, prepared to settle Avith them as collector of bounty taxes ; that the said board declined to settle with him, and directed him to settle with the township auditors; that, in pursuance of this direc*474tion, he appeared before the township auditors on the 28th of November 1868 ; that the auditors had convened on that day for the purpose of settling with him, at the request of the school directors; that his vouchers were produced, left with the auditors and destroyed by them; and that the account was settled, showing a balance against him of $54.72; and the record of such settlement was offered in evidence in connection with these facts; and that nothing was done by the school directors until the bringing of this suit, about five years afterward.
Under the circumstances, the school' directors were estopped by their acts and long acquiescence from requiring the collector to give either primary or secondary evidence of his vouchers. He had been deceived and misled by their acts, and the record of the settlement was prima facie evidence against them of their legal character and amount. It -would be inequitable, under the circumstances, especially after so long an acquiescence, to require the collector or his sureties to prove them. It was almost mockery to say that he might give secondary evidence of their contents. The settlement with the auditors had been made at the suggestion of the school directors — they knew of it, and folded their hands for five years. Clearly these facts shifted the burden. The record of the settlement ought to have been received, not as conclusive, but prima facie, open to be attacked and shown to be erroneous by the school district. It was sti’ictly analogous to an account stated between merchants, where an account rendered and not objected to within a reasonable time is considered as an account settled: Revan v. Cullen, 7 Barr 281.
The remaining assignments of error are not sustained.
Judgment reversed, and venire facias de novo awarded.